Pee C ueram,
The exceptions filed by John T. Robbins to the adjudication of the auditing judge were taken into consideration and passed upon by the court in banc. The investigation by the court resulted in a dismissal of the exceptions and an affirmance of the adjudication. In a clear and concise opinion Judge Ashman sustained the adjudication which was approved by the judges constituting the court. The cases cited and considered by the court appear to support the conclusion arrived at. We, therefore, affirm the decree and dismiss the appeal.
Decree affirmed.